Luke, J.
“ The judgment of the judge of the superior court sustaining the certiorari in this case has the effect of granting a new trial; and this being the first grant of a new trial, and the evidence not having demanded the verdict, under repeated rulings of the Supreme Court and *309of this court the judgment of the judge of the superior court will not be set aside. See Shirley v. Swafford, 119 Ga. 43-4 (45 S. E. 722), and cases cited.” Nickajack Milling & Grain Co. v. International Vegetable Oil Co., 26 Ga. App. 473 (106 S. E. 300).
Decided March 7, 1922.
Certiorari; from Tattnall superior court — Judge Sheppard. September 16, 1921.
A. S. Way, S. B. McCall, for plaintiff in error.
Anderson & Hodges, Daniel & Durrence, contra.

■Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.